Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 recites “sodium chloride” in line 9 which is not found in the specification; however, Claims 5 and 6 recite “calcium chloride” which has been discussed in the specification at page 2, second paragraph; page 5, second paragraph; page 6, following Figure 4; and page 6, last paragraph). It appears applicant may have intended to recite calcium chloride. For purpose of applying prior art, the claim will be construed as comprising calcium chloride instead of sodium chloride.  
Also, Claim 3 recites the limitation “35 and 20 Pa” in line 3; however, the specification recites “3.5 and 20 Pa” (Page 6, first paragraph after Detailed Description of the Invention). It appears applicant intended to recite “3.5 and 20 Pa” based on the order of which the numbers are presented and the disclosure in the specification. For purpose of applying prior art, the claim will be construed as “3.5 and 20 Pa”. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites a range of a pressure between “35 and 20 Pa”. The claim should be amended to “20 and 35 Pa” to appropriately define the lower and upper limits of the range.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the Claim recites the limitation "the components" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Also, the Claim recites the limitation "the polymeric coating" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same or different “coating” to the “coating solution” recited in Step b) of claim 1. 
Also, the claim recites “the complete dissolution”. There is insufficient antecedent basis for this limitation in the claim as there is no recitation in claim 1 of dissolving. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable Van Ness et al. (US 2013/0115285) in view of Ecosostenibile (Rosmarinus Officinalis, Un Mundo Ecosostenibile). and Augello (US 2005/0196445).
Regarding Claim 1, Van Ness discloses a process of obtaining a solution from the extracts of Rosmarinus officinalis L. (rosemary extract, paragraph 30), for use as a food coating (abstract), comprising the following steps: preparing a coating solution using the extract of Rosmarinus officinalis (rosemary extract, paragraph 30).
Van Ness is silent to specifically reciting the step of a) extracting the compounds of the Rosmarinus officinalis L. leaves through an infusion in order to obtain the extract; and wherein the coating solution includes using iota-carrageenan. 
Ecosostenible is relied on to teach several known uses of rosemary and methods of obtaining extract that also includes boiling rosemary in water. Ecosostenible also recognizes many applications of rosemary extract and discloses different methods of extraction which includes infusing the rosemary in boiling water for 10-15 minutes (pages 8-9,  and 11). Therefore, since Ecosostenible provides several methods of obtaining rosemary extract that also has antimicrobial properties (page 11), it would have been obvious to one of ordinary skill in the art to use known methods of obtaining rosemary extract through infusion, such as boiling rosemary leaves in water for 10 minutes. 
As to the iota carrageenan, since Van Ness is directed to a film having plasticizers to provide film characteristics (paragraph 21), Augello is relied on to teach a coating composition for food where carrageenan is provided as a film forming agent (see abstract) where it is preferred to use specifically iota-carrageenan to provide desirable film attributes (paragraph 26). Therefore, since it is known to use iota-carrageenan in food coatings, and Van Ness is directed to modifying film characteristics such as adhesion, flexibility, permeability, etc. (paragraph 21), it would have been obvious to one of ordinary skill in the art to use iota-carrageenan in the composition of Van Ness to achieve a desirable film forming property. 
Regarding Claim 2, Ecosostenible was relied on to teach the step of infusing rosemary leaves in order to obtain the extract, and is further relied on to teach an extraction time of 10 minutes (page 8-9, and 11 - “10-15 minutes”; “infuse for 10 minutes”). It is construed that the term “boiling” implies a water temperature of at or near 100°C. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Mickiewicz (The effects of baking conditions on acrylamide content in shortcrust cookies with added freeze-dried aqueous rosemary extract, Springer) and Barley (Basic Principles of Freeze Drying). 
Regarding Claim 3, the combination is silent to wherein the extract is lyophilized at a temperature between -30 and -50 °C and a pressure between 35 and 20 Pa. Miskiewicz is relied on to teach known applications of lyophilized rosemary extract (LRE) in food processing, where LRE is added to a dough product to impart antioxidant properties (Page 11) and wherein the LRE is seen to help improve water binding capacity of the dough (see Results and Discussion, page 8-9). 
Therefore, since Van Ness is directed to a coating composition comprising rosemary extract with a water solvent (paragraph 31), it would have been obvious to one of ordinary skill in the art to modify the rosemary extract to LRE for the purpose of increasing the water binding capability of the coating so that the composition does not release or transfer moisture to the coated food product. As to the particular conditions of the lyophilizing process, since the prior art also discloses freeze drying to produce lyophilized rosemary extract, and the process of freeze-drying is known to use low temperature and pressure, the conditions to obtained the lyophilized rosemary extract would have been routinely determined by one of ordinary skill in the art based on the equipment being used, the starting material, and time constraints. 
In any case, Barley is relied on to show known ranges of temperature and pressure that is operated during freeze-drying. Barley notes that the parameters are dependent on the material being freeze dried so that the process can successfully sublimate the liquid material (page 5, Physical Properties of Materials and Formulation). Barley later provides a vapor pressure table for ice to determine the appropriate temperature and pressure to perform freeze-drying (page 10) which includes ranges of -. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Girard (US 2013/0029012), Nussinovitch et al. (US 6,299,915), Tran (US 2015/0299516) and evidenced by Harvard.edu (Vitamin E,  <https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>) 
Regarding Claim 4, the combination as applied to claim 1 is relied on to teach a coating solution comprising Rosmarinus officinalis L. (rosemary extract, paragraph 30 of Van Ness), iota carrageenan (taught by Augello, paragraph 26). Van Ness further teaches a coating solution comprising water (paragraph 31), tocopherol (paragraph 30), absolute ethanol (paragraph 31), and glycerol (paragraph 21). 
The combination is silent to comprising ascorbic acid, calcium chloride, and to specifically use distilled water, and α-tocopherol. However, it would have been obvious to use purified water such as distilled water which has contaminants and minerals removed to reduce error and contaminants in the final product. As to the α-tocopherol, since Van Ness identifies tocopherol as a suitable antioxidant, and tocopherol is known to exist in 4 types (alpha, beta, gamma, and delta), it would have been obvious to use one of the finite options of tocopherol as a suitable antioxidant with a reasonable expectation of success (see MPEP 2143.E), especially since the alpha form is commonly used as an antioxidant and is the only one used by humans (also known as Vitamin E, evidenced by < https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>). 
As to the ascorbic acid, Girard is relied on to teach coatings comprising ascorbic acid to impart an antioxidant property into edible coatings for food (paragraph 65). Both Van Ness and Girard are directed to providing antioxidant coating that is applicable to food products such as fruits and vegetables (see paragraph 14 of Van Ness and paragraph 23 of Girard). Since the prior art recognizes both rosemary extract and ascorbic acid as an antioxidant agent in food coatings, it would have been obvious to one of ordinary skill in the art to combine equivalents known for the same purpose (see MPEP 2144.06). 
As to the calcium chloride, Nussinovitch is relied on to teach a protective food coating for agricultural products (see abstract), where calcium chloride is provided as a gelation inducing agent (see Col. 3 Ln. 17-24) for hydrocolloids such as alginate (Col. 3, Ln. 26-33). A gelling agent is also referred to as a cross-linking agent and is found to reduce surface tension of the coating and therefore cause better compatibility between the coating and the surface free energy of the coating food (Col. 3, Ln. 5-24). Therefore, since Van Ness is directed to a composition comprising alginates (paragraph 6), it would have been obvious to one of ordinary skill in the art to include a gelation inducing agent   for the purpose of improving the adhesion and compatibility between the coating and the food surface. 
The combination is also silent to the particular order in which the components are added, and the specific concentrations of each components. However, the function of each components are recognized and understood by the prior art. In this case, the ascorbic acid, tocopherol and rosemary extract are provided as antioxidants (paragraph 30 of Van Ness and paragraph 65 of Girard), the water and ethanol are provided as solvents for the coating solution (paragraph 31 of Van Ness), the calcium chloride is provided as a gelation inducing agent (Col. 3 of Nussinovitch), and the glycerol and iota carrageenan are provided as plasticizers for the film coating (paragraph 26 of Augello and paragraph 21 of Van Ness). Since Van Ness, Nussinovitch and Girard are all directed to protective food coatings containing antioxidant properties, the particular sequence of adding ingredient is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04.IV.C). Additionally, it would have been obvious to determine the particular concentration of each component based on the desired properties of the final coating composition. 
As to the step of heating the solution, Tran is relied on to teach a process of preparing a coating composition that also comprises cross-linking reactions, where the heat treatment is heated to a temperature for a period of time to initiate cross linkage reactions where the conditions “typically” involve temperatures of 65°C and duration of 30 minutes (paragraph 33). Therefore, since the combination suggest a composition that involves cross-linking induced by calcium chloride, it would have been obvious to one of ordinary skill in the art to determine the temperature and duration of the heat treatment to sufficiently initiate cross-linking reactions. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Girard (US 2013/0029012) and Nussinovitch et al. (US 6,299,915), and evidenced by Harvard.edu (Vitamin E,  <https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>) 
Regarding Claim 5, the combination as applied to claim 1 is relied on to teach a coating solution comprising Rosmarinus officinalis L. (rosemary extract, paragraph 30 of Van Ness), iota carrageenan (taught by Augello, paragraph 26). Van Ness further teaches a coating solution comprising water (paragraph 31), tocopherol (paragraph 30), absolute ethanol (paragraph 31), and glycerol (paragraph 21). 
The combination is silent to comprising ascorbic acid, calcium chloride, and to specifically use distilled water, and α-tocopherol. However, it would have been obvious to use purified water such as distilled water which has contaminants and minerals removed to reduce error and contaminants in the final product. As to the α-tocopherol, since Van Ness identifies tocopherol as a suitable antioxidant, and tocopherol is known to exist in 4 types (alpha, beta, gamma, and delta), it would have been obvious to use one of the finite options of tocopherol as a suitable antioxidant with a reasonable expectation of success (see MPEP 2143.E), especially since the alpha form is commonly used as an antioxidant and is the only one used by humans (also known as Vitamin E, evidenced by < https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>). 
As to the ascorbic acid, Girard is relied on to teach coatings comprising ascorbic acid to impart an antioxidant property into the coating (paragraph 65). Since Van Ness is also directed to an antioxidant food coating, and the prior art recognizes both rosemary extract and ascorbic acid as an antioxidant agent in food coatings, it would have been obvious to one of ordinary skill in the art to combine equivalents known for the same purpose (see MPEP 2144.06). 
As to the calcium chloride, Nussinovitch is relied on to teach a protective food coating for agricultural products (see abstract), where calcium chloride is provided as a gelation inducing agent (see Col. 3 Ln. 17-24) for hydrocolloids such as alginate (Col. 3, Ln. 26-33). Therefore, since Van Ness is directed to a composition comprising alginates (paragraph 6), it would have been obvious to one of ordinary skill in the art to include a gelation inducing agent to induce gelling of the coating composition. Since the prior art suggest all the components required by the claim in a coating solution, it is construed 
Regarding Claim 6, as applied in Claim 5, the combination suggest a composition comprising the extraction of Rosmarinus officinalis L. (rosemary extract), distilled water, ascorbic acid, α-tocopherol, absolute ethanol, sodium chloride, glycerol, and iota carrageenan to form a coating. The combination is silent to the particular order in which the components are added, and the specific concentrations of each components. However, the function of each components are recognized and understood by the prior art. In this case, the ascorbic acid, tocopherol and rosemary extract are provided as antioxidants (paragraph 30 of Van Ness and paragraph 65 of Girard), the water and ethanol are provided as solvents for the coating solution (paragraph 31 of Van Ness), the sodium chloride is provided as a gelation inducing agent (Col. 3 of Nussinovitch), and the glycerol and iota carrageenan are provided as plasticizers for the film coating (paragraph 26 of Augello and paragraph 21 of Van Ness). Therefore, it would have been obvious to determine the particular concentration of each component based on the desired properties of the final coating composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792